971 So.2d 926 (2007)
Roberto URQUIZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-950.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
*927 Before RAMIREZ, ROTHENBERG and LAGOA, JJ.
PER CURIAM.
Affirmed. The complained-of evidentiary rulings do not rise to the level of abuse of discretion. See Penalver v. State, 926 So.2d 1118, 1132 (Fla.2006) (stating that the admissibility of evidence falls within the sound discretion of the trial judge, and trial court's ruling will be not disturbed on appeal absent a showing of an abuse of discretion); Smith v. State, 866 So.2d 51, 64 (Fla.2004) (stating that the control of prosecutorial comments and conduct during closing arguments fall within the trial court's discretion, and trial court's ruling will not be disturbed on appeal absent a clear showing of an abuse of discretion).